Citation Nr: 1759125	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-10 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for residuals of a compression fracture of L-1 vertebra of the lower back.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified in a travel Board hearing in November 2016 before the undersigned Veterans' Law Judge.  A transcript of the proceeding is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an increased disability rating for service-connected residuals of a compression fracture of the L-1 vertebra, which is currently rated as 10 percent disabling.  Having reviewed the record, the Board finds that additional development is warranted.  

The record indicates that the Veteran's disability may have worsened.  During the November 2016 hearing, the Veteran testified that he has pain on motion, was prescribed medications recently, and has shooting pains in both legs that have worsened since the January 2012 VA examination.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); see 38 C.F.R. § 3.327(a) (2016).  In light of this, remand is warranted for a new examination to determine the current nature and severity of the Veteran's disability.  

Additionally, outstanding VA medical records relating to the Veteran's claim should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA medical records not already of record relating to the claim.  

2.  Afford the Veteran an examination to determine the nature and severity of his service-connected residuals of a compression fracture of the L-1 vertebra.  The electronic claims file should be forwarded to the examiner for review.  All indicated studies should be performed.  The examiner should follow the below instructions:

(a) Test range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the lumbar spine and report any findings.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.

(b)  Indicate whether there are associated neurological complications, such as radiculopathy/sciatica related to the lumbar spine.  The examiner's attention is invited to the Veteran's November 2016 testimony of shooting pains that radiate into both legs.  

3.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




